DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page , filed page 9-13, with respect to 35 U.S.C. 102(a)(1) rejection of claims 1-3, 12-13, 18, 21; and 35 U.S.C. 103(a) rejection of claims 25 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 12-13, 18, 21; and 35 U.S.C. 103(a) rejection of claims 25 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-23, 25-26, and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method of wireless communication comprising: determining, by a user equipment (UE), a first frequency setting for a frequency generator of the UE, the first frequency setting associated with a first frequency; modifying the first frequency setting to generate a second frequency setting for the frequency generator, the second frequency setting associated with a second frequency that is different from the first frequency and within the same carrier bandwidth as first frequency; generating a message that indicates the second frequency setting; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/12/2022